

EXHIBIT 10.10


OCCIDENTAL PETROLEUM CORPORATION




December 31, 2019


Western Midstream Operating GP, LLC
1201 Lake Robins Drive
The Woodlands, TX 77380


Anadarko Petroleum Corporation
1201 Lake Robins Drive
The Woodlands, TX 77380


Re: Omnibus Agreement


To Whom It May Concern:


Reference is made to that certain Omnibus Agreement, dated as of May 14, 2008,
by and among Western Midstream Operating, LP (formerly known as Western Gas
Partners, LP), a Delaware limited partnership (the “OLP”), Western Midstream
Operating GP, LLC (formerly known as Western Gas Holdings, LLC), a Delaware
limited liability company (the “General Partner”) and Anadarko Petroleum
Corporation, (“Anadarko”), a Delaware corporation (as amended to date by
Amendment No. 1 thereto, dated December 19, 2008, Amendment No. 2 thereto, dated
July 22, 2009, Amendment No. 3 thereto, dated December 31, 2009, Amendment No. 4
thereto, dated January 29, 2010 and Amendment No. 5 thereto, dated August 2,
2010, the “Omnibus Agreement”). The OLP, the General Partner and Anadarko are
each herein referred to as a “Party” and together, the “Parties.” Unless
otherwise noted, capitalized terms not defined herein will have the meaning set
forth in the Omnibus Agreement.
The Omnibus Agreement governs certain indemnity and expense reimbursement
obligations among the General Partner, the OLP and certain of their subsidiaries
and Anadarko. The purpose of this letter is to memorialize the agreement among
the Parties to terminate the Omnibus Agreement and release the Parties’
respective obligations under the Omnibus Agreement. Therefore, in consideration
of the mutual benefits to be hereinafter derived, you agree that you hereby
consent to the termination of the Omnibus Agreement and release each Party’s
obligations under the Omnibus Agreement.
Please indicate your agreement to the foregoing by signing this letter in the
space provided on the following page and returning to our attention. This
consent may be executed and delivered in any number of counterparts and by
electronic transmission, each of which will be deemed an original instrument and
together will constitute for all purposes one agreement.
[Signature Page Follows.]




--------------------------------------------------------------------------------





 
Sincerely,
 
 
 
 
WESTERN MIDSTREAM OPERATING GP, LLC
 
 
 
By:
/s/ Michael P. Ure
 
Name:
Michael P. Ure
 
Title:
President and Chief Executive Officer





AGREED AND ACCEPTED THIS _31_ DAY OF DECEMBER, 2019




WESTERN MIDSTREAM OPERATING, LP
 
 
 
By:
Western Midstream Operating GP, LLC
its general partner
 
 
 
 
By:
/s/ Michael P. Ure
 
Name:
Michael P. Ure
 
Title:
President and Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
ANADARKO PETROLEUM CORPORATION
 
 
 
 
By:
/s/ Nicole E. Clark
 
Name:
Nicole E. Clark
 
Title:
Vice President and Secretary
 





Signature Page to Letter Agreement - Termination of WES Operating Omnibus
Agreement